421 F.2d 848
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.WEBB MANUFACTURING, INC., Respondent.
No. 17376.
United States Court of Appeals, Sixth Circuit.
February 11, 1970.

Eli Nash, Atty., N. L. R. B., Washington, D. C., for petitioner; Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Gary Green, Marsha Swiss, Attys., N.L.R.B., Washington, D. C., on brief.
Roy E. Browne, Akron, Ohio, for respondent; Hershey, Browne, Wilson, Steel, Cook & Wolfe, Akron, Ohio, on brief.
Before PHILLIPS, Chief Judge, EDWARDS, Circuit Judge, and O'SULLIVAN, Senior Circuit Judge.

ORDER

1
In National Labor Relations Board v. Webb Manufacturing, Inc., (6th Cir.), issued December 13, 1967, this court granted enforcement of an order of the National Labor Relations Board directing re-employment of two employees discharged for union activities and the payment of backpay to same. The Board's order in this former case is published at 154 N.L.R.B. 827. The same parties are now before the court with the Board petitioning for enforcement of its backpay order, and respondent Webb protesting that the Board did not properly determine the amount of backpay due. The Board's order in the present case is published at 174 N.L.R.B. No. 7.


2
On review of the record, we find substantial evidence to support the facts as found by the National Labor Relations Board and grant enforcement of its order.